Citation Nr: 1025113	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for a low back disorder.

2.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for a skin disorder of the lips.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to May 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, determined that the Veteran had 
not submitted new and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability.  The RO also denied service connection for a skin 
disorder on the merits (although that claim had been previously 
finally denied in a January 2000 rating decision).  

The Veteran appealed, and in September 2005, the Board denied the 
claims.  The Veteran appealed the Board's September 2005 decision 
to the United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated May 11, 2007, the Court vacated and 
remanded the Board's decision.  In September 2008, the Board 
remanded the claims for additional development.  

The issue of whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim for 
service connection for a skin disorder of the lips is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2001, the Board 
denied the Veteran's claim for service connection for a low back 
disorder.  

2.  The evidence received since the Board's May 2001 decision 
denying the Veteran's claim for service connection for a low back 
disorder, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the Board's 
May 2001 decision denying the Veteran's claim for service 
connection for a low back disorder; the claim for a low back 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been 
submitted to reopen a claim for service connection for a low back 
disorder.  

The Board first notes that in its September 2008 Remand, it 
directed that the Veteran be afforded VCAA notice in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Kent, the United States Court of Appeals for Veterans Claims 
(Court) held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  The Court indicated that because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  

Failure to provide notice of what constitutes material evidence 
would generally be the type of error which has the natural effect 
of producing prejudice.  Kent 20 Vet. App. at 10.  Further, 
failure to notify the Veteran of the correct burden of proof in 
his claim is an inherently prejudicial failure to notify him of 
the information and evidence necessary to substantiate his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

A review of the record shows that in October 2008, the Veteran 
was sent a VCAA letter.  In that letter, he was essentially 
informed that his claim for a low back disorder was previously 
denied in July 2003, because of a lack of evidence of a medical 
nexus between a current low back condition and his service.  He 
was further informed of the criteria for service connection, and 
of the criteria for new and material evidence to reopen his 
claim.  Under the circumstances, the Board finds that there has 
been substantial compliance with the Board's remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  

In April 1990, the Veteran filed a claim for service connection 
for low back pain.  In July 1990, the RO denied the claim.  There 
was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

In May 1998, the Veteran filed to reopen the claim, and in 
January 2000, the RO determined that new and material evidence 
had not been received to reopen the claim.  The Veteran appealed, 
and in May 2001, the Board denied the claim.  There was no 
appeal, and the Board's decision became final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).    

In February 2003, the Veteran filed to reopen the claim.  In July 
2003, the RO denied the claim.  The Veteran has appealed.  

The Veteran asserts that he has a low back disorder that was 
caused by his service.  He does not assert that he sustained low 
back trauma during service, rather, he argues that he has a low 
back disorder because he was forced to do physical labor in a 
boiler room within about 20 minutes of being given a lumbar spine 
puncture during a course of treatment for syphilis.  See 
transcript of Veteran's hearing, held in January 1999.  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in May 2001.  
Therefore, the Board must determine if new and material evidence 
has been submitted since that time.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The evidence of record at the time of the Board's May 2001 rating 
decision included the Veteran's service treatment reports, which 
showed treatment for venereal disease between 1973 and 1974, with 
an impression of possible latent syphilis.  An April 1974 report 
indicated that he was given a spinal tap in association with his 
treatment, specifically, it noted that his spinal fluid was non-
reactive.  The Veteran's separation examination report, dated in 
May 1974, showed that his spine was clinically evaluated as 
normal.  

As for the post-service medical evidence, it consisted of VA and 
non-VA reports covering treatment between 1979 and 1989.  The 
non-VA reports showed that the Veteran was treated for complaints 
of back pain as early as 1980.  A VA examination report, dated in 
August 1998, contained diagnoses that included chronic back 
sprain.  The examiner stated, "From a medical standpoint, I 
cannot explain how a lumbar puncture 25 years ago caused [the 
Veteran's] persistent back problem.  However, [the Veteran] 
appears convinced that the spinal tap is responsible for his 
subjective complaints."  An associated X-ray report for the 
lumbar spine contained an impression noting questionable 
spondylolysis of L5 on the right, otherwise WNL (within normal 
limits).  

At the time of the Board's May 2001 decision, the most recent and 
final denial of the claim was the RO's July 1990 decision.  There 
was evidence indicating that the Veteran had received a spinal 
tap during service, however, there was no evidence of treatment 
for low back symptoms during service, nor was a low back disorder 
shown upon separation from service.  In addition, there was no 
competent evidence to show low back arthritis was manifest to a 
compensable degree within one year of separation from service, or 
to link a low back disorder to the Veteran's service.  The Board 
therefore determined that new and material evidence had not been 
presented to reopen the claim.  

Evidence received since the Board's May 2001 decision consists of 
VA and non-VA reports, dated between 2001 and 2009.  This 
evidence shows that the Veteran received additional treatment for 
low back.  A private X-ray report for the lumbosacral spine, 
dated in September 2001, was negative.  A VA examination report, 
dated in May 2009, contains diagnoses that include degenerative 
disc disease, lumbosacral spine, and notes that an X-ray showed 
scoliosis of the lumbar spine, and that there was narrowing of 
the L5-S1 disc space, with an otherwise negative study.  

This evidence, that was not of record at the time of the May 2001 
Board decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156. However, the Board finds that this 
evidence is not material.  None of this evidence includes 
competent evidence to show that the Veteran has a low back 
disorder that was caused or aggravated by his service, or to show 
that low back arthritis was manifest to a compensable degree 
within one year of separation from service.  The claim is 
therefore not reopened. 

The only other pertinent evidence received since the May 2001 
denial of the claim consists of written testimony from the 
Veteran, which does not provide a sufficient basis to reopen the 
claim.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously denied 
claim); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay 
assertions of medical causation . . . cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108."). 

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



II.  VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October of 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination.  As the Board has 
determined that new and material evidence has not been presented, 
a remand for an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

New and material evidence not having been submitted, the claim 
for service connection for a low back disorder is not reopened.



REMAND

In September 2008, the Board remanded this claim.  The September 
2008 Remand directed that the Veteran be afforded a skin 
examination, to include an etiological opinion.  The  Board 
stated directed that the opinion must include "a supporting 
rationale."  In its examination request, the RO similarly 
directed that the Veteran be afforded a skin examination, to 
include an etiological opinion, accompanied by "a supporting 
rationale."
 
In May 2009, the Veteran was afforded another examination, the 
report of which shows that the diagnoses were dyschomia, and 
xerosis, lips.  The examiner stated that the Veteran's dyschomia 
most likely represented a normal pigment variation in a dark-
skinned individual, and that it was "highly unlikely" that 
either of the diagnoses are related to the Veteran's previous 
diagnosis of syphilis or military service.  

The Court has held that most of the probative value of a medical 
opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the examiner's opinion is inadequate, as it is 
essentially a bare conclusion, unaccompanied by discussion, 
explanation, or citation to clinical findings during service, or 
a more than a bare rationale.  Neives-Rodriguez.  

The Court has indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Given the foregoing, the Board finds that there 
has not been substantial compliance with the October 2008 Remand 
directives, and that it may not proceed with a decision at this 
time.  Id.; see also Dyment v. West, 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377 (2002) (noting that a 
claimant has a right to substantial compliance with instructions 
set forth in remands by the Board).  Accordingly, a Remand is 
required to return the claims files to the examiner in order to 
supplement the opinion, or, if the examiner who performed the May 
2009 VA examination is no longer available, to afford the Veteran 
a new examination, and to obtain another etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.)  Return the claims files to the 
examiner who performed the May 2009 VA 
examination, and request that she 
supplement her opinion with a more complete 
rationale, with reference to pertinent 
evidence, including service and post-
service medical records, and any relevant 
medical principles.  

2.)  If the examiner who performed the May 
2009 VA examination is no longer available, 
afford the Veteran a new skin examination.  
The claims folder and a copy of this REMAND 
should be reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

a) The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any skin disorder of the lips 
had its onset during service (which ended 
in May 1974).  The examiner must provide a 
rationale for the opinion with reference to 
pertinent evidence, including service and 
post-service medical records, and any 
relevant medical principles.  

b) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

c) If the examiner cannot express the 
requested opinion, the examiner should 
explain the reasons therefor.

3.)  Then readjudicate the issue on appeal.  
If the determination of this claim remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
and applicable law and regulations 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


